PER CURIAM.
This is an action by Fairfax H. Wheelan, administrator of the estate of John H. Baker, deceased, to quiet the title of the estate of the said John H. Baker, deceased, in and to certain lands, known as “Outside Lands,” situate and being within the present limits of the city and county of San Francisco; to have said lands restored to the possession of said estate for administration and distribution; to recover damages from defendants as and for the value of the use and occupation, rents, issues and profits thereof, etc. *831Defendants interposed a demurrer to the complaint upon several statutory grounds, among which was that the complaint does not state facts sufficient to constitute a cause of action. The demurrer was sustained by the court below, and, plaintiff having declined to amend his complaint within the time and pursuant to the leave for that purpose granted, his default was duly entered, and final judgment for costs was entered in favor of defendants, from which judgment plaintiff appeals. The questions arising on the appeal in this case are substantially the same as those considered by this court in the action No. 15,074, between the same parties, decided June 10, 1893 [Wheelan v. Brickell, ante, p. 47, 33 Pac. 396], and in Baker v. Brickell, 87 Cal. 329, 25 Pac. 489, 1067. What was said in Wheelan v. Brickell, No. 15,074, will apply with equal force here; and upon the authority of that case, and of Baber v. Brickell, 87 Cal. 329, 25 Pac. 489, 1067, the judgment appealed from is affirmed.